

116 S1422 IS:  Strengthening the Medicare Trust Fund Act
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1422IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo transfer revenues from the net investment income tax to the Federal Hospital Insurance Trust
 Fund.1.Short titleThis Act may be cited as the  Strengthening the Medicare Trust Fund Act.2.Transfer of net investment income tax revenues to the Federal Hospital Insurance Trust FundSection 1817(a) of the Social Security Act (42 U.S.C. 1395i(a)) is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting ; and, and by inserting after paragraph (2) the following new paragraph:(3)the taxes imposed by section 1411 of the Internal Revenue Code of 1986 for any taxable year beginning after December 31, 2018, as determined by the Secretary of the Treasury or the Secretary's delegate based on tax returns under subtitle F of such Code..